Name: Commission Regulation (EEC) No 1577/76 of 30 June 1976 amending Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 76 Official Journal of the European Communities No L 172/57 COMMISSION REGULATION (EEC) No 1577/76 of 30 June 1976 amending Regulation (EEC) No 1380/75 laying down detailed rules for the appli ­ cation of monetary compensatory amounts Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ( ! ), as last amended by Regulation (EEC) No 557/76 (2), and in particular Article 6 thereof, Whereas Article 17 (3) of Commission Regulation (EEC) No 1380/75 of 29 May 1975 laying down detailed rules for the application of monetary compen ­ satory amounts (3), as last amended by Regulation (EEC) No 1498/76 (4 ), established a special system for wine in trade with third countries which observe the reference prices ; Whereas on 1 July 1976 a new system of trade with third countries will come into effect in the wine sector in accordance with Council Regulation (EEC) No 2506/75 of 29 September 1975 laying down special rules for the importation of products in the wine-growing sector originating in certain third coun ­ tries (5), as amended by Regulation (EEC) No 1 166/76 (6) ; whereas the main feature of this system is that henceforward the customs authorities will be responsible for ensuring that the free-at-frontier refer ­ ence price is observed ; whereas Regulation (EEC) No 1380/75 should be amended accordingly ; HAS ADOPTED THIS REGULATION : Article 1 Article 17(3) of Regulation (EEC) No 1380/75 is hereby amended to read as follows : '3 . In the wine sector the free-at-frontier refer ­ ence prices shall be considered to have been observed at the time of import from third coun ­ tries if, for the product concerned the offer price : (a) in the case of appreciation of the currency of the importing Member State, increased or (b) in the case of depreciation of that currency, reduced . by the amount referred to in the following subpara ­ graph is not less than the free-at-frontier reference price . The amount referred to in the preceding subpara ­ graph is the monetary compensatory amount appli ­ cable in intra-Community trade .' Article 2 This Regulation shall enter into force on 1 July 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1976 . For the Commission P. J. LARDINOIS Member of the Commission C ) OJ No L 106, 12 . 5 . 1971 , p. 1 . (2 ) OJ No L 67, 15 . 3 . 1976, p. 1 . (3 ) OJ No L 139, 30 . 5 . 1975, p. 37 . (4 ) OJ No L 167, 26 . 6 . 1976, p. 28 . (5 ) OJ No L 256, 2. 10 . 1975, p. 2. (') OJ No L 135, 24. 5 . 1976, p. 41 .